OPINION
ROBERTSON, Judge.
Gerald Greene appeals his conviction of battery, a class A misdemeanor, for which he received a sentence of three-hundred and sixty-five days. He claims that the evidence is insufficient to support his conviction and that the trial court did not properly advise him of his right to a jury trial. We affirm.
Greene claims the evidence is insufficient to support his conviction of battery as a class A misdemeanor. He claims that his conviction rests entirely upon circumstantial evidence and that his own testimony sets forth a reasonable explanation of the circumstances.
A person who knowingly or intentionally touches another person in a rude, insolent, or angry manner commits battery, a class B misdemeanor. Ind.Code 35-42-2-l(a). However, the offense is a class A misdemean- or if it results in bodily injury to any other *39person. I.C. 35-42-2-l(a)(l). “Bodily injury” means any impairment of physical condition, including physical pain. I.C. 35-41-1-4.
The evidence most favorable to conviction reveals that Greene lived with the victim and her three children. On the night in question, the victim had some guests at her home. Greene appeared and ordered the guests to leave. In response, the victim ordered Greene to leave. Instead, Green followed her around and eventually punched her in the jaw and neck. As she tried to block the blows, Green hit her in the hand. When a police officer arrived, he noticed some extreme red marks around her neck and swelling below her eye. Later, Greene admitted that he had struck the victim.
The evidence is sufficient to support the conclusion that Greene knowingly touched the victim in a rude, insolent, or angry manner and that the conduct resulted in bodily injury to the victim. The evidence therefore is sufficient to support Greene’s conviction of battery as a class A misdemean- or.
Greene claims the trial court did not properly advise him of his right to a jury trial. He also claims the record does not sufficiently show his waiver of the right.
The record shows that Greene signed a document entitled INITIAL HEARING RIGHTS, which included the following statement:
5. You have the right to a trial by jury. If you wish to have a trial by jury, you must make your request at least ten (10) days prior to your trial setting. If you do not request a jury trial at least ten (10) days prior to your trial setting, you waive you [sic] right to a trial by jury. If you want a jury trial, you must make a timely request even if you do not have an attorney.
Greene signed the form just below the statement: “I have read these rights and believe that I understand them.” Greene did not request a jury trial, and the case proceeded with a trial to the bench.
By the terms of Ind.Crim.Rule 22, a defendant charged with a misdemeanor who fails to make a timely jury request waives the right to a trial by jury if he has been advised in a timely manner of both the right to jury trial and the consequences of failing to make a timely demand. Poore v. State, 666 N.E.2d 415, 418 (1996). The defendant’s waiver, however, must be voluntary, knowing, intelligent, and personal. Id.
Greene first claims the form he signed did not sufficiently advise him of his right to a jury trial so that he could have knowingly waived that right. The document informed Greene of his right to a jury trial and informed him that, if he did not request a jury trial within ten days, then he would waive his right to a trial by jury. A waiver which contains the necessary advice in writing is sufficient to establish that a waiver is knowing. Poore, 666 N.E.2d at 418. The record shows that Greene received a full advisement of his right to a trial by jury so that his subsequent waiver was knowingly entered. Further, Greene has identified nothing in the record to indicate that his waiver was not entered voluntarily or intelligently.
Greene claims a valid waiver cannot be presumed from a silent record. The record, however, contains a written advisement complete with Greene’s signature. The record is, therefore, not silent on the matter.
In order for a conviction to stand, the record must show that Greene was capable of reading and understanding the advisement contained in the initial hearing rights form. See Poore, 666 N.E.2d at 418. The record reveals that Greene appeared for a pretrial hearing at which he conversed with the trial judge, but he did not inform the judge that he could not read or that he did not understand the initial hearing rights form he signed. Because Green did not assert that he could not read or understand the form, he has not established he was not fully informed of his right to a trial by jury and the consequences of a failure to exercise the right. Id. at 418 (citing Hadley v. State, 636 N.E.2d 173, 175 (Ind.Ct.App.1994)). The record supports the determination that the waiver was voluntary, knowing, and intelligent.
We finally must determine whether Greene’s waiver was personal. The personal *40nature of the waiver is inferred from the defendant’s failure to assert the right coupled with the evidentiary basis for the determination that the waiver is voluntary, knowing, and intelligent. Poore, 666 N.E.2d at 418. The record reveals that Greene did not timely request a trial by jury and further supports the determination that Greene voluntarily, knowingly, and intelligently waived the right to a jury trial. Thus, the record also supports the determination that Greene personally waived the right. Id.
For the reasons related above, the record ■ establishes that the trial court properly advised Greene of his right to a jury trial and that he subsequently waived the right. He therefore is not entitled to relief on this issue.
Judgment affirmed.
BAKER, J. concurs.
STATON, J., dissents with separate opinion.